Exhibit 10.29.1

FIRST AMENDMENT TO COMMERCIAL OFFICE LEASE

This First Amendment to Commercial Office Lease (“First Amendment”) is entered
into effective the October 23, 2006, by and between USAA STRATUM EXECUTIVE
CENTER JOINT VENTURE, a Texas joint venture, whose address is 9830 Colonnade
Boulevard, Suite 600, San Antonio, Texas 78230 (“Landlord”) and SYNPLICITY,
INC., a California corporation (“Tenant”), whose address is 11044 Research
Boulevard, Suite D-130, Austin, Texas 78759.

WHEREAS, under that certain Commercial Office Lease dated June 9, 2003
(“Lease”), by and between Landlord and Tenant, Tenant leases approximately 1,697
Rentable Square Feet of office space (the “Premises”) known as Suite D-130 in
the building known as Building D at the Stratum Executive Center, located at
11044 Research Boulevard, Austin, Texas 78759, as more particularly described in
the Lease; and

WHEREAS, Landlord and Tenant desire to extend the Term and relocate and contract
the Premises.

NOW THEREFORE, in consideration of the rentals to be paid and the covenants and
agreements to be kept and performed by both parties hereto, Landlord and Tenant
hereby agree to amend the Lease as follows:

 

(1) Section 1.3 Premises is deleted in its entirety and replaced with the
following:

“1.3 Premises. For the period commencing on the Commencement Date and ending on
the Original Premises Expiration Date (as defined herein): 1,697 Rentable Square
Feet (“Original Premises”) known as Suite D-130 located on the first floor of
Building D as outlined on Exhibit A-1 attached hereto and made a part hereof.

For the period commencing on the Relocation Date (as defined herein) and ending
on the Expiration Date: 1,337 Rentable Square Feet (“Relocation Premises”) known
as Suite B-530 located on the fifth floor of Building B as outlined on Exhibit
A-1 attached hereto and made a part hereof.”

 

(2) Section 1.8 Commencement Date is deleted in its entirety and replaced with
the following:

“1.8 Commencement Date. July 1, 2003 (“Commencement Date”), as to the Original
Premises and January 8, 2007 (“Relocation Date”), as to the Relocation
Premises.”

 

(3) Section 1.9 Expiration Date is deleted in its entirety and replaced with the
following:

“1.9 Expiration Date. January 7, 2007, as to the Original Premises, and
December 31, 2009, as to the Relocation Premises. The Expiration Date as to the
Original Premises is also sometimes referred to as the “Original Premises
Expiration Date”.”

 

(4) Section 1.10 Term is deleted in its entirety and replaced with the
following:

“Forty-two (42) months and seven (7) days as to the Original Premises, beginning
on the Commencement Date and expiring on the Original Premises Expiration Date
and thirty-five (35) months twenty-four (24) days as to the Relocation Premises,
beginning on the Relocation Date and ending on the Expiration Date.”



--------------------------------------------------------------------------------

(5) Effective on the Relocation Date, the Basic Rent schedule in Section 1.11 is
deleted in its entirety and replaced with the following Basic Rent schedule:

 

“Month(s)

   Monthly
Basic Rent   

Annual

Basic Rent

7/1/03 – 6/30/04

   $ 2,404.08    $ 28,848.96

7/1/04 – 6/30/04

   $ 2,474.79    $ 29,697.48

7/1/05 – 1/7/07

   $ 2,545.50    $ 30,546.00

1/8/07 – 12/31/07

   $ 2,339.75    $ 28,077.00

1/1/08 – 12/31/08

   $ 2,395.46    $ 28,745.52

1/1/09 – 12/31/09

   $ 2,451.17    $ 29,414.00”

 

(6) Effective on the Relocation Date, Section 1.12 is deleted in its entirety
and replaced with the following:

“Commencing on the Commencement Date and ending on the Original Premises
Expiration Date, a period of twelve (12) months comprising calendar year 2003
and commencing on the Relocation Date and ending on the Expiration Date, a
period of twelve (12) months comprising calendar year 2006.”

 

(7) Effective on the Relocation Date, Section 1.15 Tenant’s Proportionate Share
is amended to add the following at the end:

“Effective on the Relocation Date, Tenant’s Proportionate Share of the Project
is reduced to be 0.55% (determined by dividing the Rentable Square Feet of the
Premises by the Rentable Square Feet of the Project and multiplying the
resulting quotient by one hundred and rounding to the second decimal place.”

 

(8) Effective on the Relocation Date, Section 1.16 Parking Space Allocation is
amended to add the following at the end:

“Effective on the Relocation Date, Tenant’s Parking Space Allocation shall be
reduced and Tenant shall have the non-exclusive right to five (5) unreserved
parking spaces within the Parking Facilities. Tenant’s Parking Space Allocation
shall continue to include Tenant’s Proportionate Share of visitor and
handicapped parking, as such may be required by applicable law. ”

 

(9) Effective on the Relocation Date, Tenant’s Notice Address is deleted in its
entirety and replaced with the following:

11044 Research Boulevard, Suite B-530

Austin, Texas 78759

 

(10) Article III Term is deleted in its entirety and replaced with the
following:

“The Term with respect to the Original Premises shall commence on the
Commencement Date and expire at midnight on the Original Premises Expiration
Date. The Term with respect to the Relocation Premises shall commence on the
Relocation Date and expire at midnight on the Expiration Date.”

 

2



--------------------------------------------------------------------------------

(11) Section 17.6 After-Hours HVAC Service to the Premises is amended to delete
the second sentence and replace it with the following:

“Landlord’s charge for after-hours HVAC service shall be $20.00 per hour per
zone, with a two-hour minimum, subject to increases upon written notification
from Landlord.”

 

(12) Part (ii) of the first sentence of Section 25.4 Estoppel Certificate is
deleted in its entirety and replaced with the following:

“(ii) that the Term has commenced (and setting forth the Commencement Date,
Original Premises Expiration Date, Relocation Date and Expiration Date);”

 

(13) Condition of the Premises. Landlord shall shampoo the carpeting in the
Relocation Premises prior to the Relocation Date. Subject to Landlord’s
obligations under this Paragraph 13, Tenant ACCEPTS THE RELOCATION PREMISES “AS
IS”, “WHERE IS” AND WITH ANY AND ALL FAULTS. TENANT’S OCCUPYING THE RELOCATION
PREMISES SHALL BE CONCLUSIVE EVIDENCE FOR ALL PURPOSES OF TENANT’S ACCEPTANCE OF
THE PREMISES IN GOOD ORDER AND SATISFACTORY CONDITION, AND IN A STATE AND
CONDITION SATISFACTORY, ACCEPTABLE AND SUITABLE FOR THE TENANT’S USE PURSUANT TO
THE LEASE. Notwithstanding the foregoing, Landlord and Tenant shall examine the
Relocation Premises prior to the Relocation Date and agree to a list of any
repairs needed to the Relocation Premises as a result of the existing tenant’s
use and vacation of the Relocation Premises between the effective date of this
First Amendment and the Relocation Date. Landlord shall endeavor to correct such
agreed items of repair as soon as soon as reasonably possible, but the
Relocation Date shall not be delayed as a result thereof, unless such repairs
materially interfere with Tenant’s permitted use of the Relocation Premises.
Landlord and Tenant acknowledge and agree that the Relocation Date is contingent
upon the timely vacation of the Relocation Premises by the existing tenant and
shall be adjusted, if necessary, if Tenant’s occupation is delayed due to the
failure of such existing tenant to timely vacate the Relocation Premises.

 

(14) Surrender of First Expansion Premises. Effective on the Original Premises
Expiration Date, Tenant shall immediately surrender the Original Premises in the
condition required under Section 23.1 of the Lease and hereby releases, remises
and forever quitclaims the Original Premises unto Landlord, to have and hold the
same unto Landlord so that neither Tenant nor any party claiming by, through or
under the Tenant shall hereafter have or claim any right thereto or any part
thereof. Notwithstanding the foregoing, if Tenant should remain in possession of
the Original Premises after the Original Premises Expiration Date, then in
accordance with Section 23.2 of the Lease, Tenant shall be deemed to be
occupying the Original Premises as a tenant-at-will, subject to all the
covenants and obligations of the Lease and at a holdover daily rent provided in
Section 23.2 with respect to the Original Premises, computed on the basis of a
thirty (30) day month. Notwithstanding anything to the contrary in the Lease, if
Landlord is unable to deliver the Original Premises to a new tenant, or to
perform improvements for a new tenant, as a result of Tenant’s holdover, Tenant
shall be liable to Landlord for all damages, including, without limitation,
consequential damages, that Landlord suffers from the holdover. Tenant shall
permit Landlord or its Agents, at any time after the Original Premises
Expiration Date, without notice or charge therefore to Landlord and without
diminution of Rent to enter the Original Premises to exhibit the same to
prospective tenants. Tenant further agrees to cooperate with Landlord in
connection with Landlord’s exercise of Landlord’s rights of entry under this
Paragraph.

 

3



--------------------------------------------------------------------------------

(15) Exhibits. Exhibit A-1 is deleted in its entirety and replaced with a new
Exhibit A-1, which is attached hereto and made a part of the Lease for all
purposes.

 

(16) Brokerage. Except for Quorum Real Estate Services Corporation (“Broker”),
Tenant and Landlord each agree to indemnify and hold the other harmless of and
from any and all loss, costs, damages or expenses (including, without
limitation, all attorneys’ fees and disbursements) by reason of any claim of or
liability to any broker or person claiming through the indemnifying party and
arising out of or in connection with the negotiation, execution and delivery of
this First Amendment. Broker will be compensated by Landlord pursuant to the
terms of a separate agreement between Landlord and Broker.

 

(17) Counterclaims. There exist no offsets, counterclaims or defenses of Tenant
under the Lease against Landlord, and there exist no events which would
constitute a basis for such offsets, counterclaims, or defenses against Landlord
upon the lapse of time or the giving of notice or both. Without limiting the
generality of the foregoing, Tenant hereby represents and warrants that, as of
Tenant’s execution and delivery hereof, and to the best of Tenant’s knowledge,
Landlord is not in default under the Lease and Tenant has no claim, defense or
offset with respect to the Lease.

 

(18) Continued Effect. Except as otherwise provided in this First Amendment, all
other provisions of the Lease shall remain unmodified and in full force and
effect. All terms not defined herein shall be as defined pursuant to the terms
of the Lease.

 

(19) Multiple Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

EXECUTED as of 10/23/06 to be effective as of 10/23/2006.

 

LANDLORD:

USAA STRATUM EXECUTIVE CENTER JOINT VENTURE,

a Texas joint venture

By:   USAA REAL ESTATE COMPANY, a Delaware corporation, its Managing Venturer  
By:  

/s/ Stanley R. Alterman

  Name:   Stanley R. Alterman   Title:   Senior Managing Director TENANT:    

SYNPLICITY, INC.,

a California corporation

By:  

/s/ John Hanlon

Name:   John Hanlon Title:   Sr. Vice President, CFO

 

4



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE OF THE PREMISES

 

5